MEMORANDUM **
Gary R. Eitel appeals pro se the district court’s denial of his motion seeking to remove District Judge Bryan from his 42 U.S.C. § 1983 action. Because final judgment has been entered in the district court, we have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the district court’s denial of a recusal motion, Leslie v. Grupo ICA, 198 F.3d 1152, 1160 (9th Cir.1999), and we affirm.
Because Eitel sought to disqualify the district judge solely on the basis of prior adverse decisions, the district court did not *118abuse its discretion by denying the motion. See 28 U.S.C. § 455(a); Leslie v. Grupo ICA 198 F.3d at 1160.
Eitel’s remaining contentions lack merit. We decline to reach arguments Eitel raises for the first time in his reply brief. See Eberle v. City of Anaheim, 901 F.2d 814, 818 (9th Cir.1990).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.